Citation Nr: 0310574	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from January 6, 1970, to 
September 11, 1971.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at the veteran 
should be afforded a VA psychiatric examination to determine 
the nature and etiology of current disability from post-
traumatic stress disorder (PTSD).became law.  See also 
38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The VCAA redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
  
The Board notes that the veteran's current VA records show 
diagnoses of depression and treatment for symptoms of 
depression.  Moreover, a photocopy of DD Form 689, dated May 
27, 1970,  refers to "Nervest" problems.  Accordingly, it 
appears that a nexus opinion is probably warranted pursuant 
to 38 U.S.C.A. § 5103A(d) (West 2002).  Charles v. Principi, 
16 Vet. App. 370, 373 (2002).  Accordingly, this matter is 
REMANDED for the following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability, including post-
traumatic stress disorder (PTSD).  If 
there is a diagnosis of a psychiatric 
disorder, the examiner should opine 
whether it is as likely as not that such 
disorder is related to military service.  
The claims folder should be given the 
examiner for review in conjunction with 
examination.  

2.  Thereafter, the RO should readjudicate 
the claim to include any appropriate 
development from the service department to 
obtain supporting  evidence of any 
identified stressor.  

3.   If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  

The appellant may submit any additional evidence and argument 
which he desires to have considered in connection with the 
claim.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


